Citation Nr: 1823954	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 2006 to May 2007.  He had service in Southwest Asia from September 2006 to April 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board, in pertinent part, remanded the issues on appeal for additional development in May 2013, November 2015, and September 2016.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not shown to be causally related to any symptom, disease, injury or incident in service.

2.  Clear and unmistakable evidence reflects both that that the Veteran had hypertension prior to entering active service in July 2006, and that this disability was not permanently aggravated during his period of active duty service from July 2006 to May 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  Hypertension clearly and unmistakably preexisted service in July 2006, and was not aggravated therein; the presumption of soundness at entry is rebutted with respect to this disease.  38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 113; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including hypertension, and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits." Wagner, 370 F.3d at 1096.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claims.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998). "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      A.  Sleep Apnea

The Veteran asserts that his currently diagnosed obstructive sleep apnea began in-service.  He contends that in-service reports of fatigue and night sweats were symptoms of sleep apnea.

With regard to the first element of service connection, current diagnosis, records indicate that the Veteran underwent a nocturnal polysomnogram ("sleep study") and was diagnosed with mild obstructive sleep apnea in October 2011.  See October 2011 Neurology E&M Consult.  

With regard to the second element of service connection, in-service disease or injury, the Veteran's service treatment records reflect that in April 2007 the Veteran reported "still feeling tired after sleeping."  Additionally, in June 2007, the Veteran complained of night sweats and fatigue.  The Veteran is competent to provide lay evidence regarding symptoms and the onset of a disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  

The remaining question is whether there is a nexus, or link, between the sleep apnea disability and the Veteran's service.

In October 2007, VA afforded the Veteran a General Medical Examination.  During this examination, the Veteran reported a history of night sweats.  However, the examiner indicated that the Veteran did not have a history of sleep impairment and noted that no sleep apnea symptoms existed at the time of examination.   

The Veteran contacted the VA Sleep Studies Clinic in April 2008 and requested information about sleep apnea testing.  However, he did not undergo a sleep study until October 2011.  Upon examination, the Veteran reported symptoms including excessive daytime sleepiness, interruptions in breathing, snoring, acting out dreams, leg jerks, and insomnia.  The treatment provider diagnosed mild obstructive sleep apnea.  

In September 2010, a VA posttraumatic stress disorder (PTSD) examination report attributed the Veteran's chronic sleep impairment and difficulty initiating sleep to the Veteran's diagnosed PTSD.  Between September 2010 and June 2013, VA treatment records documented reports of disrupted sleep and difficulty initiating sleep due to PTSD.

In April 2016, VA afforded the Veteran an examination to evaluate his obstructive sleep apnea.  The examiner confirmed the existence of sleep apnea and noted its diagnosis in October 2011, which she stated was consistent with the clinical records.  The Veteran confirmed his 2007 reports of fatigue, which at the time he attributed to his hypertension medication.  Upon evaluation, the examiner concluded that nightmares associated with PTSD continued to interfere with the Veteran's sleep.  The examiner opined that sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She opined that the Veteran's in-service symptoms of fatigue were non-specific and stated that there were many causes of fatigue.  Additionally, the examiner noted that the Veteran's mild sleep apnea was not diagnosed until 4 years following separation.   

An addendum opinion was requested in the September 2016 Board remand, as the April 2016 examiner did not consider all of the Veteran's in-service statements regarding fatigue and night sweats, and did not provide an opinion as to whether sleep apnea was related to the Veteran's service in Southwest Asia.  In October 2016, the April 2016 examiner again opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by the claimed in-service injury, event, or illness.  She stated that the in-service reports of the Veteran "still feeling tired after sleeping" and complaints of night sweats and fatigue were non-specific complaints that did not indicate a diagnosis of sleep apnea at that time.  Additionally, she stated that obstructive sleep apnea could only be diagnosed using objective criteria monitored in a sleep study and was a result of airway collapse resulting in obstruction of airflow.  She indicated that sleep apnea was not "an undiagnosed illness" and was not considered a disorder associated with the Veteran's service in Southwest Asia.  

The Board has considered the Veteran's own statements and his belief that his sleep apnea initially manifested during active service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning a complex medical matter such as this, including whether fatigue and night sweats during service were the initial manifestation of the later diagnosed sleep apnea.  

In sum, the evidence of record does not establish service connection on a direct basis.  The first post-service indication of sleep apnea was 4 years following the Veteran's separation from active service, and a competent VA medical examiner found no causal connection between the Veteran's report of in-service fatigue and night sweats, and his current sleep apnea.  The examiner recognized the Veteran's reports of fatigue and night sweats, but explained that the presence of such symptoms were non-specific.  She opined that such statements were not adequate to diagnosis sleep apnea.  This report clearly considered the Veteran's lay reports of his symptoms in-service and provided a medical rationale for the rejection of the theory that these symptoms were indicative of sleep apnea in service.  The Veteran's sleep apnea is not an undiagnosed illness, and the VA examiner has noted that sleep apnea has not been associated with Gulf War service. 

The Veteran has been afforded ample opportunity to provide medical opinion evidence in favor of his claim, and against the reasoned conclusions of the VA examiner above; he has not done so.  Accordingly, this claim must be denied as there is no basis upon which to grant the claim.  

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107; see also Gilbert at 94.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  

      B.  Hypertension

The Veteran asserts that his currently diagnosed hypertension had onset in, or was aggravated beyond its natural progression by active service.

In August 2006, the Veteran underwent an examination upon entry to active duty.  His report of medical history indicated the use of the medication Mavik and a history of low or high blood pressure.  At that time, the examiner reported the Veteran's blood pressure to be asymptomatic at 132/78 and indicated no concerns.  The Veteran's medication was changed from Mavik to Lisinopril 10mg twice a day.

In November 2006, the Veteran reported to sick call.  At that time, his blood pressure was 112/64.  He reported a history of hypertension with medication management for approximately 8 months.  The examiner reported that the Veteran's blood pressure was within normal limits.

Treatment records from the Veteran's period of active service include a January 2007 report noting diagnoses of systemic hypertension.  Additionally, the Veteran reported some blurry vision on and off that he attributed to Lisinopril.  The January 2007 treatment provider ordered Lisinopril 10mg to be taken once per day.  The Veteran was released without limitations and was told to follow-up as needed.  A  February 2007 treatment report noted blood pressure of 122/66 with a diagnosis of systemic hypertension with excellent control.  

In an April 2007 Report of Medical Assessment, at the end of the Veteran's active duty period, he reported that his overall health was worse when compared to his last medical assessment, in part, due to hypertension.  

The Veteran was seen by a private practitioner, Dr. C.S., in May 2007 for moderate pain of the right knee.  At that time, his blood pressure reading was 140/72.  However, Dr. C.S. did not alter the Veteran's hypertension medication or dosage. 

The Veteran was seen for a follow-up appointment post-service by Dr. C.S. in June 2007.  His blood pressure reading was 100/68.  Dr. C.S. indicated that the Veteran reported no significate symptoms and complete compliance with hypertension therapy.  Treatment notes indicate that the Veteran wanted to discuss problems he associated with Lisinopril.  He reported loss of energy, extreme fatigue, decrease in appetite and excessive night sweats.  The provider reported that the Veteran's blood pressure was within the goal range based on recent published guidelines.  The Veteran's medication and dosage were not changed.  

During a VA examination in October 2007, the Veteran reported that his blood pressure was not yet stable and that he was undergoing testing to discover why.  The date of onset for the Veteran's hypertension was recorded as March 2005.  The Veteran reported that his blood pressure had gotten progressively worse since diagnosis and reported side effects to his current medication, Lisinopril.  After physical examination, a diagnosis of hypertension was assigned.

On VA examination in August 2013, the Veteran reported that he was diagnosed with hypertension and placed on Lisinopril while on active duty.  He reported that prior to service, he had intermittent elevated readings but did not take medication.  The examiner opined that it was at least as likely as not that the Veteran's current hypertension clearly and unmistakably pre-existed any period of active duty service, to include service from July 2006 to May 2007.  She indicated that medical evidence showed that hypertension pre-existed active service, as a progress note dated November 19, 2006, indicated a history of hypertension and medication management for 8 months.  She opined that the onset of the Veteran's hypertension was likely March 2006, and predated his active duty service.  Additionally, she stated that the there was no evidence that the Veteran's hypertension was aggravated by active duty as evidenced by normal blood pressure readings during service.  She opined that his hypertension followed a normal progression.  She concluded that the Veteran only underwent ongoing medication management while on active duty, and had blood pressure readings within normal limits.

In September 2013, the Veteran submitted a statement that stated his hypertension had been diagnosed by private practitioner Dr. P.S. during 2006.  

In the September 2016 remand, the Board requested an addendum opinion from the August 2013 examiner, as she failed to address the Veteran's May 2007 elevated blood pressure reading.  In October 2016, the September 2013 examiner opined that the Veteran's hypertension, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner opined that the Veteran's hypertension followed a natural progression during active military service.  In addressing the May 2007 elevated reading and report that the Veteran's hypertension was inadequately controlled, the examiner stated that the elevated reading was taken during complaints of pain.  She opined that a temporary increase in blood pressure was consistent with pain and did not indicate inadequate control.  Additionally, she noted that subsequent blood pressure readings in June 2007 were within normal limits.  She also opined that post-military blood pressure readings from September 2007 to September 2016 remained within normal limits.  

As noted above, additional laws and regulations apply when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Because the Veteran's hypertension was not specifically noted upon entrance into his period of active duty service, the presumption of soundness attaches in this case.  

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

In November 2017, the Board requested an advisory medical opinion from the Veterans Health Administration as to whether it was clear and unmistakable that the Veteran had hypertension that existed prior to his entrance into active duty in July 2006.  If the examiner concluded that the Veteran's hypertension clearly and unmistakably existed prior to his entrance into active duty, the examiner was also instructed to opine as to whether it was clear and unmistakable that preexisting hypertension was not aggravated beyond its normal progression during his period of active service from July 2006 to May 2007.

In a December 2017 opinion, Dr. M.P. opined that there was clear and unmistakable evidence that the Veteran's hypertension existed prior to entrance in service in July 2006.  He stated that this was evidenced by the fact that the Veteran was already on an antihypertensive medication, Mavik, at the time of his entry examination.  Additionally, Dr. M.P. opined that there was clear and unmistakable evidence that the Veteran's hypertension was not aggravated beyond natural progression during active duty service from July 2006 to May 2007.  He stated that the only change to the Veteran's hypertensive regimen, a medication change from Mavik to Lisinopril, was made during entrance examination.  Dr. M.P. stated that while the Veteran did have an isolated blood pressure reading in May 2007 of 140/72, which was elevated above his entrance examination blood pressure reading of 132/78, that this did not represent aggravation beyond natural progression for several reasons: (1) the diastolic blood pressure was actually lower; (2) the elevation in systolic blood pressure was in the setting of pain, was not greatly elevated, was within the standard of error or variation between blood pressure cuffs and, was certainly not beyond the extent of expected natural progression; (3) there were no subsequent elevated blood pressure readings thereafter; and (4) there were no subsequent changes to the Veteran's antihypertensive regime.  The Board notes that although the examiner used "as likely as not" language in his opinion, he specifically clarified that his opinion was based on clear and unmistakable evidence in the parentheticals.  There are no medical opinions of record to the contrary.  

The Veteran has been afforded ample opportunity to provide medical opinion evidence in favor of his hypertension claim, and against the reasoned conclusions of the expert above; he has not done so.  

In this case, there is clear and unmistakable medical evidence that the Veteran's hypertension preexisted his period of active service.  In so finding, the Board notes that VA treatment records clearly document diagnosis of hypertension requiring medication management approximately 4 months prior the Veteran's entry to active duty.  Additionally, competent and credible medical professionals have opined that there is clear and unmistakable medical evidence that the Veteran's hypertension preexisted his active duty service.  

The remaining issue is whether there is clear and unmistakable evidence that the preexisting disability was not aggravated during service.  As noted in Hunt, the Secretary may show a lack of aggravation by establishing, with clear and unmistakable evidence, that there was no increase in severity or that any increase in severity was due to natural progress of the preexisting disorder.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (citing Wagner, 370 F.3d at 1096).

After a consideration of the evidence of record, the Board finds that the Veteran's preexisting hypertension did not undergo an increase in disability in service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this case, the Veteran's service treatment records dated from 2006 to 2007 merely noted a prior diagnosis of hypertension and medication management.  There is no suggestion in these records of even intermittent flare-ups or temporary conditions related to his hypertension during service.  One elevated blood pressure reading was reported upon release from active duty and occurred during complaints of pain.

Here, it cannot be stated that the Veteran's preexisting hypertension has worsened, as opposed to the Veteran exhibiting ongoing symptoms of such disability.  The service treatment records support the fact that hypertension was demonstrated in service, but those symptoms were managed through medication.  Post-service treatment reflects continued treatment of hypertension with occasional changes in medication to manage blood pressure.  There is no indication that the Veteran's hypertension worsened due to service.  Additionally, competent and credible medical professionals, to include a VHA medical expert in December 2017, have opined that the Veteran's hypertension did not undergo an increase in severity due to the Veteran's active duty service, and that it is undebatable that there was no aggravation.  

The Board has considered the statements of the Veteran; however, he has not offered any specific contentions as why he believes that the disability was aggravated in service; he has merely indicated that he was diagnosed with hypertension in 2006, received medication management while on active duty, and had one reported elevated blood pressure reading post active duty. 

Moreover, while laypersons are competent to report a contemporaneous medical diagnosis and in certain instances opine as to etiology, to whatever extent the Veteran suggests that his preexisting hypertension increased in severity in service (as opposed to intermittent flare-ups of symptomatology) does not outweigh the above evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

The Veteran's presumption of soundness on service entrance is rebutted as clear and unmistakable evidence shows that hypertension preexisted service and was not aggravated during service.  For these reasons, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


